Citation Nr: 0432852	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-03 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for residuals of a fracture of the cervical vertebra, with 
degenerative changes and limitation of motion.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from May 1985 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The case was previously before the Board in January 2004, 
when it was remanded for additional development.  The 
requested development having been accomplished, the case is 
again before the Board for appellate adjudication.


FINDING OF FACT

The residuals of a fracture of the cervical vertebra are 
currently manifested by pain and stiffness with severe 
limitation of motion or functional loss, and vertebral 
deformity; no objective neurological manifestations have been 
identified.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a fracture of the cervical vertebra, with 
degenerative changes and limitation of motion, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5285 and 
5290 (as in effect prior to September 26, 2002), and 5235 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decisions dated in February 2001 and September 2002; the 
statement of the case dated in January 2003; the supplemental 
statement of the case dated in August 2004; the Board remand 
dated in January 2004; and the letter dated in March 2004.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The March 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  VA has obtained 
several medical examinations to assess the nature and 
severity of the disability at issue here.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA as to the issues addressed in this decision have 
been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issues on appeal 
were re-adjudicated and a supplemental statements of the case 
was provided to the veteran.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error.  See 
VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of the service-connected disorder 
below.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to these elements.  The functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The veteran is seeking an increased disability rating for his 
service-connected cervical, which was evaluated as 40 percent 
disabling, effective November 20, 2000.  He essentially 
contends that the symptomatology associated with his cervical 
spine disability is more severe than is contemplated by the 
currently assigned rating.

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).   

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected spine disability was 
previously rated under Diagnostic Code 5290-5285 and is 
currently rated under Diagnostic Code 5235. 

The veteran's spine disability had been given a single rating 
under a hyphenated diagnostic code:  5290-5285.  The role of 
hyphenated diagnostic codes is used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  

The Diagnostic Code 5285 indicates that the disability being 
rated involves residuals of fracture of vertebrae.  
Diagnostic Code 5290 reflects that the basis of the 
evaluation assigned is limitation of motion of the cervical 
spine.

Diagnostic Code 5285 provides the rating criteria for 
residuals of a fractured vertebra.  Diagnostic Code 5285 
provides that residuals of a fractured vertebra without cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast) warrant a 60 percent rating.  Otherwise, 
residuals of a fractured vertebra should be rated in 
accordance with definite limited motion or muscle spasm, 
adding a separate 10 percent rating for demonstrable 
deformity of vertebral body.  Diagnostic Code 5285.  In 
addition, a "Note" under Diagnostic Code 5285 provides that 
under both ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis is 
rated based upon limitation of motion of the affected joint.  
Diagnostic Code 5290 deals specifically with limited motion 
of the cervical spine.  Moreover, limitation of range of 
motion is the dominant characteristic of the veteran's 
service-connected cervical spine disability.  Therefore, 
Diagnostic Code 5290 is the most appropriate Diagnostic Code 
for evaluating the veteran's disability under the former 
rating schedule.  

That diagnostic code provides for the following levels of 
disability:

30%  Severe limitation of motion;

20%  Moderate limitation of motion;

10%  Slight limitation of motion.

See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (as in effect 
prior to September 26, 2003). 

Effective as of September 26, 2003, Diagnostic Code 5235 
provides criteria for rating disability due to vertebral 
fracture or dislocation.  Vertebral fracture or dislocation 
is evaluated under the general rating formula for diseases 
and injuries of the Spine which provide the following:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease -

100%  Unfavorable ankylosis of the entire spine;

50%  Unfavorable ankylosis of the entire thoracolumbar spine;

40%  Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30%  Forward flexion of the cervical spine 15 degrees or 
less, or, favorable ankylosis of the entire cervical spine;

20%  Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10%  Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71a, Diagnostic Code 5235 through 5243 (as 
in effect beginning on September 26, 2003).

Factual Background.  At the time of a December 2000 VA 
examination, the veteran reported suffering from numbness, 
stiffness, and tingling, affecting his left leg and arm.  He 
also reported suffering from arthritis since 1985, and having 
inflammation of the C5 and C6 discs in the neck.  He reported 
current complaints of pain, stiffness, swelling and 
inflammation.  He denied symptoms of anemia, weight loss, 
fever or skin disorder.  He took Motrin and Aleve for pain 
relief, and was able to brush his teeth, dress himself, 
shower, cook, vacuum, walk, drive his car, take out the 
trash, climb stairs and garden.  The veteran was unable to 
push a lawnmower, however.  He was employed as a plant 
protection quarantine technician, a job he had held for 13 
years.

On physical examination, the veteran's gait was normal, and 
he had no limitation regarding standing or walking.  
Regarding the cervical spine, there was no sign of 
inflammation, deformity, or osteomyelitis.  No constitutional 
signs of bone disease, such as anemia, weight loss, or 
debility were noted.  The veteran had painful left lateral 
flexion and muscle spasms on both sides of the cervical 
spine.  However, he had no weakness or tenderness.  He had 
active flexion to 55 degrees; extension to 40 degrees; right 
lateral flexion to 35 degrees; left lateral flexion to 30 
degrees, with pain at 30 degrees; and right and left 
rotations to 75 degrees.  The range of motion of the cervical 
spine were limited by pain, according to the examiner.  No 
fatigue, weakness, lack of endurance or incoordination were 
noted on the examination, however.  Neurological examination 
revealed that the motor function of the upper and lower 
extremities, sensory, and reflexes were within normal limits.  
No muscle atrophy was noted.  An x-ray of the cervical spine 
showed degenerative changes.  Clinical diagnosis was of 
residuals of a fracture of the cervical vertebra with 
degenerative changes, causing pain and limitation of motion.  
With respect to the effect of the cervical spine disability 
on the veteran's employability, the examiner indicated that 
the heavy lifting the veteran did at work sometimes 
aggravated his neck condition.  Regarding daily activities, 
the veteran was able to take care of himself.  He was only 
limited in his ability to push a lawnmower.

An April 2002 private chiropractic record indicates that the 
underlying cause of the veteran's neck problems is 
subluxation of C1 associated with hypertonicity of the 
semispinalis cervicis, complicated by decreased disc height 
at C5/C6, aggravated by prolonged cervical flexion.  Further 
chiropractic care was recommended.

The veteran was afforded another VA examination in August 
2002, when he presented with pain in the cervical vertebral 
area, secondary to a fracture.  He reported that in 1985, he 
fell down steps and landed on his neck, fracturing C4-C5.  He 
was treated conservatively because he did not want surgery at 
that time.  The veteran complained of constant pain and 
stiffness in his neck, and reported taking Motrin and Aleve 
for his symptoms.  

On physical examination, there was no radiation to pain on 
movement, muscle spasm, or tenderness of the neck.  There 
were signs of radiculopathy on the left side, in that he had 
tingling feelings in his left arm at times.  Biceps and 
triceps were 2+ bilaterally.  Examination of the neck 
revealed no tenderness to palpation, but the veteran had 
decreased flexion at 55 degrees in the neck, secondary to 
pressure and stiffness.  Extension was to 50 degrees.  Right 
lateral flexion was to 25 degrees, and left lateral flexion 
was to 35 degrees.  Right and left rotation was to 60 
degrees, as a result of stiffness and pressure in the left 
neck.  No ankylosis was present.  The veteran had 4+/5 muscle 
strength in the left arm, and 5/5 muscle strength in the 
right arm.  Sensory and deep tendon reflexes were intact 
bilaterally.  Range of motion of the neck was limited by 
pressure and stiffness, but not by pain, fatigue, weakness, 
lack or endurance or incoordination.

Clinical diagnosis was of a cervical vertebrae fracture with 
residuals of degenerative joint disease.  The veteran also 
had signs of radiculopathy with decreased motor and some 
subjective sensory changes in the left upper extremity and 
some decreased range of motion.

The veteran was afforded another VA examination in May 2004, 
when he reported increasing pain in the cervical spine region 
over the previous few years, with perceptible weakness, 
mostly of his upper extremities.  He had not experienced any 
additional traumas to his neck.  

On physical examination, the veteran was not in apparent 
distress.  However, he had very uncomfortable cervical 
motion, with forward flexion to approximately 40 degrees and 
extension to approximately 30 degrees.  His right and left 
lateral flexion was to approximately 30 degrees each, and he 
only rotated approximately 45 degrees before it became 
painful.  He had no open wounds over the cervical region.  
His upper extremity strength was 4/5 in the biceps and 
triceps bilaterally.  Grip strength was full.  Range of 
motion of the thoracic and lumbar spine was full.  X-rays of 
the cervical spine revealed significant degenerative joint 
disease of the cervical spine, as well as significant 
deformity of the cervical spine, showing signs of 
spondylosis.  The examiner indicated that he could see 
residual deformity of the C5 vertebra from the aforementioned 
injury. 

Clinical impression was of an old cervical spine injury, with 
significant arthritis and deformity of the cervical spine, 
and limited range of motion and weakness of the upper 
extremities.  The examiner provided further commentary, to 
include the observation that the veteran walked with a normal 
gait, and without the use of assistive devices.  The examiner 
also indicated that the veteran was working for a temporary 
agency, and the only thing he had trouble with was heavy 
lifting and overhead work, where he had to hyperextend his 
neck.  Repetition did not further limit the veteran's range 
of motion.  Regarding sensory or neurological findings on 
examination, the veteran did not have any sensory deficits in 
the dermatomes of the upper and lower extremities 
bilaterally.  However, the veteran did report subjectively 
that he occasionally felt some paresthesias in the upper and 
lower extremities, which was related to performing heavy 
work.  The veteran had flare-ups that came and went, but did 
not have one during examination.  During flare-ups, the 
veteran experienced some increased pain, and felt that he was 
more limited in his ability to lift heavy objects or heavy 
pushing and pulling.

In August 2004 the RO notified the veteran that the 
evaluation of residuals of fracture of he cervical vertebra 
with degenerative changes and limitation of motion, which was 
then rated as 20 percent disabling, was increased to 40 
percent effective November 20, 2000.  The RO informed the 
veteran that the old criteria were to his advantage and that 
the 40 percent rating was based upon a 30 percent rating for 
severe limitation of motion of the cervical spine (the 
maximum rating under Diagnostic Code 5290) and an additional 
10 percent under Diagnostic Code 5285 based on fracture of 
his cervical spine.

Analysis.  The Board finds that a combined rating in excess 
of 40 percent is not warranted, either under the old or the 
amended rating criteria.  As noted, arthritis is rated on the 
basis of limitation of motion of the joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 
rating criteria in effect prior to September 26, 2003, the 
maximum rating provided for under Diagnostic Code 5290 is 30 
percent.  The veteran is already in receipt of this 
evaluation.  Based on the foregoing, there is no basis for a 
rating in excess of 30 percent for the veteran's cervical 
spine disability based upon limitation of motion under 38 
C.F.R. § 4.71a, Diagnostic Code 5290

As indicated above, Diagnostic Code 5285 provides the rating 
criteria for residuals of a fractured vertebra.  Diagnostic 
Code 5285 provides that residuals of a fractured vertebra 
without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) warrant a 60 percent 
rating.  Otherwise, residuals of a fractured vertebra should 
be rated in accordance with definite limited motion or muscle 
spasm, adding a separate 10 percent rating for demonstrable 
deformity of vertebral body.  Diagnostic Code 5285.  A 
demonstrable deformity of a vertebral body has been 
identified in this case.  Thus, a separate 10 percent rating 
for vertebral deformity is warranted under Diagnostic Code 
5285, bringing the veteran's combined disability rating to 40 
percent.

As noted, effective September 26, 2003, limitation of motion 
of the cervical segment of the spine is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 68 Fed. Reg. 51,454 (August 27, 2003) (codified 
at 38 C.F.R. § 4.71a).  

To warrant a rating in excess of 30 percent under the General 
Formula, the evidence must show unfavorable ankylosis of the 
entire cervical spine.  As detailed above, however, the 
medical evidence of record clearly shows that the veteran's 
cervical spine is not ankylosed, nor does he so contend.  

Although the General Formula provides that symptoms such as 
pain, stiffness, or aching are included in the rating 
criteria, the Board has nonetheless considered 38 C.F.R. §§ 
4.40, 4.45, and 4.59, addressing the impact of functional 
loss, weakened movement, excess fatigability, incoordination, 
and pain, as these provisions have not been deleted.  DeLuca, 
8 Vet. App. at 206-07.  For the reasons set forth above, 
however, the Board finds that the evidence of record does not 
show adequate pathology, such as atrophy, defective 
innervation, visible pain behavior, etc. to warrant a rating 
in excess of 40 percent.  

The Board has also considered that the General Schedule 
provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.  
In this case, however, the record contains absolutely no 
objective evidence of any neurologic pathology attributable 
to the service-connected disability which would warrant a 
separate rating.  Although the veteran reported subjective 
symptoms of radiculopathy, no relevant neurological diagnosis 
has been made.

The Board has also considered whether any neurologic and 
orthopedic components of the veteran's disability could be 
assigned separate evaluations based on arthritis, limitation 
of motion, and functional impairment of the cervical spine 
(Diagnostic Codes 5003 and 5290) combined with impairment of 
the peripheral nerves (Diagnostic Codes 8510 to 8514) without 
violating the rule against pyramiding.

As detailed above, however, the most probative evidence of 
record shows that the range of motion of the veteran's 
cervical spine is severe, with no additional finding of 
functional loss.  Moreover, while the veteran complains of 
pain, objective examinations have shown normal sensory and 
motor findings.  Given these findings, the Board finds that 
there is no actual neurological impairment associated with 
the veteran's service-connected cervical spine disability 
which would warrant a compensable rating under the criteria 
for evaluating the peripheral nerves.  See 38 C.F.R. § 4.124, 
Diagnostic Codes 8510 to 8514.  Therefore, a combined rating 
in excess of 40 percent would not be warranted, even if the 
veteran's neurologic and orthopedic manifestations were 
separately rated.  See 38 C.F.R. § 4.25.  

The Board has also considered the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  Although the 
record shows that the veteran's cervical spine disability may 
have interfered to some extent with his employment, the Board 
notes that the veteran's disability rating of 40 percent is 
recognition that his industrial capabilities are impaired.  

The Board finds that the evidence does not otherwise show 
that the veteran's spine disability has necessitated periods 
of hospitalization or that the manifestations of the 
disability are unusual or exceptional as to render 
impractical the application of regular schedular standards.  
In sum, the Board finds that the record does not show that 
the average industrial impairment from the veteran's spine 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237 (1996).

For the reasons set forth above, the Board finds the criteria 
for a rating in excess of 40 percent for the veteran's 
service-connected cervical spine disability have not been 
met.  This is a case where the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for residuals of a fracture of the cervical vertebra, with 
degenerative changes and limitation of motion, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



